Title: From John Adams to Benjamin Rush, 8 September 1808
From: Adams, John
To: Rush, Benjamin



My dear Friend
Quincy September 8. 1808

I will not Stand upon Ceremonies, with you, and wait for the Return of a Visit, or an Answer to my last Letter.
Whatever proportion of Loyalty to an established Dinasty of Kings, or whatever taint of catholic Superstition there may be in the present Sensations of the Spanish People, I revere the Mixture of pure Patri or however their Conduct may have been excited by British or Austrian Gold, I revere the Mixture of pure Patriotism that appears to be in it and inseperable from it: and I wish to know the Sentiments of your Pensilvanian Statesmen concerning it.
The Contest between the Houses of Austria and Bourbon in the beginning of the last Century, for the Succession to the Throne of Spain is well known. Phillip the 5th and Charles the Sixth were Rivals, as Ferdinand the 7th and Joseph the 1st are now; Charles was Supported by the Emperor, England and Holland, and Phillip by France and her Allies. The Earls of Galloway and Pertersbourg ran about Spain with Armies at their backs and proclaimed Charles at Madrid and many other Places, till Louis 14th and his Grandson Phillip were in despair. In this Situation, Vauban the great Teacher of Fortification and one of the profound Statesmen as well as honest Patriots of France, proposed to his Court to Send Phillip to reign in America, that the Commerce of Mexico and Peru might be Secured to the French. The English Seem to have adapted this Project of Vauban and to aim at Securing the Commerce of South America to themselves. Have your Philadelphia Politicians considered what will be the Consequence of this to the United States? How will it affect our Louisiana Claims, our West India Commerce? I am almost afraid to ask so bold and hazardous a question, as Whether it will not make France the natural Ally of the U.S.?
The Inclination of the Spaniards were in favour of Phillip and the fortitude of the Castillians, turned the Scale in his favour. They made great Efforts when they found him in danger. It is a very arduous Enterprize to give impose upon a Nation, a King in Spight their Taste. The Austrians the Dutch the English and the Portuguese were harrassed in Spain, Suffered for Want of Provisions and were consumed by degrees.
By Some Accounts certain Provinces in Spain have proclaimed Prince Charles. This looks like a desire to revive the old Connection of Spain with the House of Austria, which might check the House of Napoleon for the present, but would lay a foundation for interminable future Wars in Europe.
Is there room to hope that the French will meet with effectual obstructions in Spain? How will they procure Provisions? Not by Sea. The English fleet is in the Way. By Land from France and Italy will be almost impossible, and the Spaniards have not Onions and Turnips enough for themselves. An army of two or three hundred thousand Frenchmen will consume a great many Bushells. The Spaniards had better fight and die in Battle, than perish with Famine.
These occurrences in Spain open wide Views to those who have more Information and Sagacity than I have. They will give Trouble to Napoleon, employ a great part of his force and be a powerful temptation to Nations he has humbled to avenge their disgrace. The French have always been chased out of Italy. Germany and the North of Europe must be allarmed at the Prospect of having Spain and the Indies in the Power of the Corsicans. In Short, I know not but the Spaniards may produce in England a Marlborough, and in Germany a Eugene to give Napoleon a Fistula. What think you?
I have always called our Constitution a Game at Leap frog. New England is again converted to Federalism. The Federal Administration lasted twelve years. The Republicans then leaped over their heads and shoulders, and have ruled Eight years; They may possibly hold out, four years more and then probably the Federalists will leap again. But neither Party will ever be Strong while they adhere to their austere exclusive Maxims. Neither Party will ever be able to pursue the true Interest, honor and Dignity of the Nation.
I lament the narrow, Selfish Spirit of the Leaders of both Parties but can do no good to either. They are incorrigible. We must adopt the Dutch Motto, Incertum quo Fata ferunt.

J. Adams